 


114 HR 1876 IH: Real Unemployment Calculation Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1876 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Hunter (for himself, Mr. Guthrie, Mr. Hultgren, Mr. Hurt of Virginia, Mr. Kinzinger of Illinois, Mr. Mulvaney, Mr. Palazzo, Mr. Rokita, Mr. Miller of Florida, Mr. Collins of New York, Mr. Garrett, Mr. Wilson of South Carolina, Mr. Allen, Mr. Graves of Missouri, Mr. Westerman, and Mr. Zinke) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To recognize a primary measure of national unemployment for purposes of the Federal Government. 
 

1.Short titleThis Act may be cited as the Real Unemployment Calculation Act. 2.Primary measure of unemploymentThe measure of unemployment issued by the Bureau of Labor Statistics known as U5 shall be treated by the Bureau as the official unemployment rate and shall be considered by the Federal Government as the primary measure of unemployment in the United States. 
 
